Case 1:20-cv-00943-PKC-SMG Document 28-4 Filed 10/30/20 Page 1 of 3 PagelD #: 197

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JKAYC, LLC,
Plaintiff,
Civ. No. 1:20-cv-943-PKC-SMG
Vv.
IDECLARATION OF EDWARD
NOAH BANK, SHIN IN OPPOSITION TO
MOTION TO DISQUALIFY
Defendant.

 

 

EDWARD SHIN, pursuant to 28 U.S.C. § 1746, declares as follows:

L. I am the former President and CEO of Noah Bank.

2. I submit this Declaration based upon my personal knowledge and in opposition to the
motion submitted by Noah Bank directed toward disqualifying The Basil Law Group, P.C.
(“TBLG”) and Robert J. Basil (“Basil”) as counsel for JKAYC in this matter.

3. My services to Noah Bank ceased on May 29, 2019, when I was arrested and charged
with various crimes in a criminal action now pending in the United States District Court for the
Southern District of New Jersey.

4. After May 29, 2019, I received no information from Noah Bank regarding the JKAYC
lease situation.

a I was personally involved in the acquisition of this leasing opportunity for Noah Bank.
Case 1:20-cv-00943-PKC-SMG Document 28-4 Filed 10/30/20 Page 2 of 3 PagelD #: 198

6. I delegated the JKAYC lease negotiations to other bank officers, although I took a
personal interest throughout the negotiations and interjected myself from time-to-time in the
process as I saw fit.

ie Noah Bank’s counsel in this leasing matter was Jerry J. Kim. Neither Mr. Basil nor

TBLG was retained as leasing counsel, nor did I consult with Mr. Basil or TBLG regarding lease
negotiations of the contents of the JKAYC lease.

8. I understand that the primary issue in this litigation is the effort Noah Bank undertook, or
failed to undertake, regarding the requirement under the JKAYC lease that regulatory approval
must be obtained.

p Noah Bank’s obligation to obtain this regulatory approval was a matter that I delegated to
Noah Bank officers. I did not do anything in that regard, and I doubt that I was kept current on
such efforts during my tenure at Noah Bank.

10. [have conveyed no confidential information to either Jerry J. Kim or TBLG regarding
Noah Bank’s efforts to obtain regulatory approvals as I have no reliable knowledge of what was
done, except as I was able to acquire later from the public record.

11. ‘In connection with this litigation, I have conferred with TBLG regarding my knowledge
of the matters at issue but have not provided any confidential information to TBLG related to the
JKAYC lease or the subsequent efforts to obtain regulatory approval.

12. I worked with Jerry J. Kim and TBLG for several years. They are separate firms, were
treated as separate firms by Noah Bank, never represented to Noah Bank that they were the same
firm, and never claimed that either were members of the other.

13. Noah Bank required all closing attorneys, such as Mr. Kim, to have his own malpractice

policy to protect the bank against errors or omissions at closing. Mr. Kim’s policy was separate
Case 1:20-cv-00943-PKC-SMG Document 28-4 Filed 10/30/20 Page 3 of 3 PagelD #: 199

from Mr. Basil’s malpractice policy, which I understood would not be the case if Mr. Basil were
a member of Jerry Kim’s firm.

13. I reviewed the Declaration of Glenn James, general counsel of Noah Bank, swearing that:
“TBLG always held out Mr. Kim as a member of its firm.” This statement is false, and I find it
hard to believe that Mr. James, whom I appointed as general counsel and with whom I interacted
with Jerry J. Kim and TBLG on many occasions, made this statement in good faith.

14. Shortly after Mr. James was hired, I took him to lunch to meet Jerry Kim and Mr. Basil.

I introduced each of them to Mr. James and informed him that they were separate firms, and that
Mr. Kim was Noah Bank’s closing attorney and Mr. Basil was a litigation attorney operating
under his own firm.

15. I declare under oath pursuant to 28 U.S.C. § 1746 that statements made by me in this

Declaration are truthful.

» Corel Lh:

Edward Shin
Date: October 22, 2020
